Citation Nr: 1122715	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  08-30 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE


Entitlement to an initial disability rating in excess of 10 percent for a low back disability. 


REPRESENTATION

Veteran (Appellant) represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran had active military service from January 2000 to December 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  By that rating action, the RO, in part, granted service connection for mild lumbar strain (claimed as a low back disability); an initial 10 percent disability rating was assigned, effective December 15, 2005--the date VA received the Veteran's initial claim for service connection for the above-cited service-connected disability.  The Veteran disagreed with the initial 10 percent rating assigned to his service-connected low back disability to the Board.  Jurisdiction of the current appeal resides with the Houston, Texas RO. 

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the Houston, Texas RO.  A copy of the hearing transcript has been associated with the claims file.  At the hearing, the Veteran submitted private medical records along with a waiver of initial RO consideration.  38 C.F.R. § 20.1304 (2010).  

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the claims file reflects that additional evidentiary development is necessary prior to final appellate review of the initial evaluation claim on appeal.

VA last examined the Veteran to determine the current severity of his service-connected low back disability in May 2008.  At that examination, a physical evaluation of the Veteran's spine revealed, in pertinent part, that he had a normal gait and ambulated without the aid of an assistive device.  Forward flexion of the lumbar spine was to 70 degrees, backward extension, bilateral flexion, and bilateral rotation were each to 30 degrees.  There was no pain, fatigue or incoordination with repetitive motion of the lumbar spine.  The remainder of the lumbar spine examination was essentially normal without any other significant pathology.  The Veteran reported that as a result of his low back, he had become incapacitated (bedridden) for three (3) to four (4) days at a time.  The Veteran also stated that the only activity of daily living that had been adversely affected by his low back was that he had difficulty starting his lawnmower.  (See May 2008 VA orthopedic examination report).  Conversely, during the March 2011 hearing, the Veteran testified that during the previous year, he had experienced 20 to 30 days of incapacitating episodes as result of his low back disability that rendered him completely immobile and unable to perform the basic activities of daily living (e.g., playing with his children and engaging in sports).  Thus, in view of the Veteran's testimony, the Board finds that clinical findings from the May 2008 VA examination are inadequate to rate the current level of impairment stemming from his service-connected low back disability.  (See Transcript (T.) at pages (pgs.) 4, 10)). 

While the Board is not required to direct new examinations simply because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when the record demonstrates, or the claimant asserts, such as in this case, that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (April 7, 1995).  Thus, the Veteran should undergo VA neurological and orthopedic examinations to determine the current severity of his lumbar spine disability.  The Veteran is hereby notified that failure to report to any such scheduled examination(s) without good cause, will result in his claim being evaluated based on the evidence of record.  See 38 C.F.R. § 3.655 (2010).

During the March 2011 hearing, the Veteran also testified that he had sought private treatment for his low back from Dr. Jalali, Mauriceville, Texas and "Dr JT Bell."  While private interpretations of magnetic resonance imaging (MRI) scans of the low back, dated in June 2006 and February 2010, are of record and reflect that Dr. Jalali is the Veteran's treating physician, Dr. Jalali's personal treatment records of the Veteran are not of record.  The Veteran testified that Dr. Jalali's records were comprehensive and that additional records were outstanding.  (T. at page (pg.) 8). 
As records from the above-cited private medical providers may contain probative information regarding the extent of severity of any currently present low back disorder, efforts to retrieve them are required.  See 38 C.F.R. § 3.159(c)(1)(2010).

Finally, the Veteran testified that as a result of the incapacitating episodes caused by his low back disability, he had taken sick leave and vacation and compensation time from work.  ( T. at pg. 6).  As these employment records may substantiate his initial evaluation claim, efforts to retrieve them are required.  Id.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  After securing all necessary release forms with full address information from the Veteran, the RO/AMC must contact his employer for copies of the Veteran's leave records, to include sick, annual and compensation leave and leave under the Family Medical Leave Act. 

2.  After securing all necessary release forms with full address information, the RO/AMC must contact Hamid R. Jalali, D. O., Mauriceville, Texas and "Dr JT Bell" and request all treatment records of the Veteran, dated from 2004 to the present.  All records received must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

If any private and/or employment records sought are not obtained, the RO must notify the Veteran and his representative that the records were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After the above-requested development has been completed and any additional medical records are obtained and associated with the claims file, arrange for the Veteran to undergo VA neurological and orthopedic examinations, by an appropriate examiner or examiners, at a VA medical facility.
   
The following considerations will govern the examinations:
   
a. The claims file, including all medical records obtained and a copy of this remand, will be reviewed by the examiners.  The examiners must acknowledge receipt and review of the claims file, the medical records obtained and a copy of this remand.
   
b. In reaching all conclusions, the examining physicians must provide medical bases and identify the evidence of record relied upon in reaching their respective conclusions. In particular:
   
c. The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his/her examination of the Veteran.
   
d. The neurological examiner should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's lumbar spine.  The examiner should also offer an opinion as to whether the Veteran has any separately ratable neurological residuals (in addition to orthopedic residuals) as a manifestation of his service-connected lumbar strain.  If so, the examiner should identify any nerve(s) affected, or seemingly affected by any nerve root compression that may be present and describe any associated objective neurologic abnormalities including but not limited to, the presence of any mild, moderate, and moderately severe incomplete paralysis or neuritis of the sciatic nerve.
   
e. The orthopedic examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes). He or she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the low back. If pain on motion is observed, the examiner should indicate the point at which pain begins. 

f. In addition, the orthopedic examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether there is any ankylosis of the thoracolumbar spine or of the entire spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis.
   
g. The examiners must also render findings as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician), specifically, whether over the last 12- month period, the Veteran's incapacitating episodes had a total duration of (a) at least 4 weeks but less than 6 weeks; or (b) at least 2 weeks but less than 4 weeks.
   
h. Each examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report. If any requested opinion cannot be provided without resorting to mere speculation, the examiner(s) should clearly so state.
   
4.  Then, the RO should adjudicate the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for the service-connected low back disability, to include whether staged ratings are warranted under the holding in Fenderson v. West. 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).

If any benefit sought on appeal remains denied, issue a Statement of the Case (SOC) to the Veteran and his representative addressing all evidence received since the June 2008 SOC; and they should be provided an opportunity to respond, before the case is returned to the Board.

The purpose of this remand is to assist the Veteran with his claim of entitlement to an initial disability rating in excess of 10 percent for a low back disability.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


